Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 9, 11, 13-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoss, Adam et al  (WO 2016077442).
Regarding Claim 1, Zoss teaches a balance training method using a wearable device, comprising:                    generating, during a balance training mode of the wearable device 100, an irregular torque pattern 515 (Refer to Paragraph [0042]:” At step 515, the exoskeleton control system modifies the second trajectory cycle to introduce an element of variability, randomness or semi-randomness to the parameters of the trajectory cycle.”);                    supplying the irregular torque pattern to an actuator of the wearable device 100;                    and outputting, via the actuator, a torque based on the irregular torque pattern (Refer to Fig. 5A Paragraph [0042]:” At step 520, the exoskeleton control system uses the modified trajectory cycle from step 515 to engage exoskeleton actuators and effect exoskeleton movement for a predetermined number of trajectory cycles (e.g., 1-3).”).
Regarding Claim 2, Zoss continues to teach further comprising:                    generating, a walking assistance torque pattern associated with providing a walking assist function to a user wearing the wearable device during a first time period (Refer to Fig. 2B),
    PNG
    media_image1.png
    443
    432
    media_image1.png
    Greyscale
               wherein the irregular torque pattern is a pattern to which a perturbation is applied in a second time period (Refer to Fig. 5A),
    PNG
    media_image2.png
    117
    340
    media_image2.png
    Greyscale
              wherein the perturbation is not applied to walking assistance torque pattern supplied to the actuator in the first time period (Refer to Fig. 2B..The Office considers the first time period the period in which the collection of data is made steps 240-260, before the process of steps 500-530 is made in a second time period).
Regarding Claim 3, Zoss continues to teach wherein the generating comprises:                 generating the irregular torque pattern by applying the perturbation to the walking assistance torque pattern such that, during the second time period, the torque output by the actuator includes a sudden change in force (Refer to Paragraph [0012]:” Since the structure of the exoskeleton is coupled to the extremities of the patient, the structure of the exoskeleton applies force to and/or moves the extremities of the patient. The exoskeleton sensors and exoskeleton control system measure information on the state of the exoskeleton and patient, and the exoskeleton control system provides feedback on the state of the exoskeleton and patient to the physical therapist.”.. [0042]:” At step 515, the exoskeleton control system modifies the second trajectory cycle to introduce an element of variability, randomness or semi-randomness to the parameters of the trajectory cycle.”..” In some embodiments, one or more of the following parameters are altered during modification of a trajectory cycle: step height; step length; step time; and step spacing. In other embodiments, parameters unrelated to step are altered. In certain embodiments, is limited to within certain selectable parameters and/or is restricted by patient safety parameters”). 
Regarding Claim 4, Zoss continues to teach wherein the generating comprises:              generating the walking assistance torque pattern based on a gait cycle of the user wearing the wearable device (Refer to Fig. 2B Paragraph [0034]:” [0034] Figure 2B is a flowchart illustrating a method in accordance with the first aspect of the present invention which is directed to operating exoskeleton 100 in an initial gait therapy preparation mode of operation.”);                determining the perturbation (Refer to Paragraph [0034]:” At step 255, the plurality of sensors are employed to collect and report data on the state of patient 130 to the exoskeleton control system and physical therapist 200, with this data indicating such things as the amount of force being exerted on patient 130, the amount of resistance the patient's body is exerting on exoskeleton 100, as well as position-based information.”); and                 applying the perturbation to the walking assistance torque pattern (Refer to Paragraph [0034]:” At step 260, the exoskeleton control system and physical therapist 200 interpret the data provided by the plurality of sensors regarding the state of exoskeleton 100 and patient 130, with this data then being used to make changes or corrections to future exoskeleton movements or sequences of movements.”).
Regarding Claim 6, Zoss continues to teach further comprising: detecting a reaction of a user wearing the wearable device to the irregular torque pattern being supplied to the actuator ((Refer to Paragraph [0012]:” The exoskeleton sensors and exoskeleton control system measure information on the state of the exoskeleton and patient, and the exoskeleton control system provides feedback on the state of the exoskeleton and patient to the physical therapist.”); and adjusting the irregular torque pattern based on the reaction of the user (Refer to Paragraph [0042]:” At step 515, the exoskeleton control system modifies the second trajectory cycle to introduce an element of variability, randomness or semi-randomness to the parameters of the trajectory cycle. At step 520, the exoskeleton control system uses the modified trajectory cycle from step 515 to engage exoskeleton actuators and effect exoskeleton movement for a predetermined number of trajectory cycles (e.g., 1-3). As a result, at step 525, exoskeleton 100 and patient 130 move thorough the modified trajectory cycle the predetermined number of times.”..The Office takes the position that the modified trajectory cycle is based on sensed data).
Regarding Claim 7, Zoss continues to teach wherein the adjusting comprises: adjusting at least one of a frequency rate, a strength, or a pattern of a perturbation associated with to the irregular torque pattern (Refer to Paragraph [0042]:” In some embodiments, one or more of the following parameters are altered during modification of a trajectory cycle: step height; step length; step time; and step spacing.”..The Office takes the position that step time is considered the same as frequency rate).
Regarding Claim 8, Zoss continues to teach wherein the detecting comprises: determining a potential fall index indicating a probability of the user falling based on sensing information measured by the wearable device, wherein the adjusting adjusts a torque to be supplied to the actuator based on a safety torque pattern corresponding to a safety mode of the wearable device, when the potential fall index satisfies a set requirement (Refer to Paragraph [0037]:” At step 325, the exoskeleton control system uses the data from step 320 in an algorithm to calculate the degree of imbalance and risk of falling in order to determine what degree of assistance, if any, should be provided by exoskeleton 100 in order stabilize exoskeleton 100 and patient 130. If, in step 325, the exoskeleton control system determines that stabilization of exoskeleton 100 is required, the exoskeleton control system calculates the required exoskeleton trajectories and engages the exoskeleton actuators in step 330, thereby restoring stability to patient 130 and exoskeleton 100.”).
Regarding Claim 11, Zoss continues to teach wherein the supplying comprises: determining a time point at which a perturbation is to be applied to the irregular torque pattern; generating the irregular torque pattern by applying the perturbation to a walking assistance torque pattern at the time point; and supplying the irregular torque pattern to the actuator (Refer to Paragraph [0042]:” At step 515, the exoskeleton control system modifies the second trajectory cycle to introduce an element of variability, randomness or semi-randomness to the parameters of the trajectory cycle. At step 520, the exoskeleton control system uses the modified trajectory cycle from step 515 to engage exoskeleton actuators and effect exoskeleton movement for a predetermined number of trajectory cycles (e.g., 1-3). As a result, at step 525, exoskeleton 100 and patient 130 move thorough the modified trajectory cycle the predetermined number of times.”..The Office takes the position that a time point is any point in time that the program is started).
Regarding Claim 12, Zoss continues to teach wherein the determining of the time point comprises: detecting whether a user wearing the wearable device recovers from the irregular torque pattern and reaches a steady state based on sensing information measured by the wearable device; and determining, to be the time point, a time point in a time period in which the user wearing the wearable device reaches the steady state (Refer to Paragraph [0037]:” At step 325, the exoskeleton control system uses the data from step 320 in an algorithm to calculate the degree of imbalance and risk of falling in order to determine what degree of assistance, if any, should be provided by exoskeleton 100 in order stabilize exoskeleton 100 and patient 130. If, in step 325, the exoskeleton control system determines that stabilization of exoskeleton 100 is required, the exoskeleton control system calculates the required exoskeleton trajectories and engages the exoskeleton actuators in step 330, thereby restoring stability to patient 130 and exoskeleton 100. At step 335, patient 130 receives feedback from exoskeleton 100 as to his performance and balance, including the degree of assistance rendered by exoskeleton 100.”..The Office takes the position that the restoring stability to the patient is determined by the sensors/system and is inherent that such stability is determined when the wearble device reaches steady state).
Regarding Claim 14, Zoss continues to teach wherein the determining of the time point comprises: determining the time point at which the perturbation is to be applied based on an operation signal received from a remote operation device 230 configured to communicate with the wearable device (Refer to Paragraph [0033]: Physical therapist 200 uses a control or interface device 230, shown as a laptop in Figure 2 A, to transmit commands to the exoskeleton control system (e.g., controller 165) of exoskeleton 100 to cause exoskeleton 100 to engage in movements, with hip actuator 145 effecting movements about hip joint 150 and knee actuator 155 effecting movements about knee joint 160.”).
Regarding Claim 15, Zoss teaches a non-transitory computer-readable medium 230 comprising computer readable instructions to cause a computer 165 to perform the balance training method of claim 1 (Refer to Paragraph [0033]: Physical therapist 200 uses a control or interface device 230, shown as a laptop in Figure 2 A, to transmit commands to the exoskeleton control system (e.g., controller 165) of exoskeleton 100 to cause exoskeleton 100 to engage in movements, with hip actuator 145 effecting movements about hip joint 150 and knee actuator 155 effecting movements about knee joint 160.”).
Regarding Claim 16, Zoss teaches a wearable device configured to provide a walking assist function, comprising:               a sensor configured to measure a movement of a user wearing the wearable device 100 (Refer to Paragraph [0012]:” Since the structure of the exoskeleton is coupled to the extremities of the patient, the structure of the exoskeleton applies force to and/or moves the extremities of the patient. The exoskeleton sensors and exoskeleton control system measure information on the state of the exoskeleton and patient, and the exoskeleton control system provides feedback on the state of the exoskeleton and patient to the physical therapist.”.);               a controller 165 configured to execute a balance training mode of the wearable device by generating an irregular torque pattern 515; and              an actuator configured to output a torque based on the irregular torque pattern (Refer to Fig. 5A Paragraph [0042]:” At step 520, the exoskeleton control system uses the modified trajectory cycle from step 515 to engage exoskeleton actuators and effect exoskeleton movement for a predetermined number of trajectory cycles (e.g., 1-3).”).
Regarding Claim 17, Zoss continues to teach wherein the controller is configured to: generate, a walking assistance torque pattern associated with providing the walking assist function to the user during a first time period; generate the irregular torque pattern by applying a perturbation to the walking assistance torque pattern in a second time period; and supply the irregular torque pattern to the actuator such that, during the second time period, the irregular torque output by the actuator includes a sudden change in force.
    PNG
    media_image3.png
    651
    597
    media_image3.png
    Greyscale

Regarding Claim 18, Zoss continues to teach further comprising: detecting a reaction of a user wearing the wearable device to the irregular torque pattern being supplied to the actuator ((Refer to Paragraph [0012]:” The exoskeleton sensors and exoskeleton control system measure information on the state of the exoskeleton and patient, and the exoskeleton control system provides feedback on the state of the exoskeleton and patient to the physical therapist.”); and adjusting the irregular torque pattern based on the reaction of the user (Refer to Paragraph [0042]:” At step 515, the exoskeleton control system modifies the second trajectory cycle to introduce an element of variability, randomness or semi-randomness to the parameters of the trajectory cycle. At step 520, the exoskeleton control system uses the modified trajectory cycle from step 515 to engage exoskeleton actuators and effect exoskeleton movement for a predetermined number of trajectory cycles (e.g., 1-3). As a result, at step 525, exoskeleton 100 and patient 130 move thorough the modified trajectory cycle the predetermined number of times.”..The Office takes the position that the modified trajectory cycle is based on sensed data).
Regarding Claim 19, Zoss continues to teach wherein the supplying comprises: determining a time point at which a perturbation is to be applied to the irregular torque pattern; generating the irregular torque pattern by applying the perturbation to a walking assistance torque pattern at the time point; and supplying the irregular torque pattern to the actuator (Refer to Paragraph [0042]:” At step 515, the exoskeleton control system modifies the second trajectory cycle to introduce an element of variability, randomness or semi-randomness to the parameters of the trajectory cycle. At step 520, the exoskeleton control system uses the modified trajectory cycle from step 515 to engage exoskeleton actuators and effect exoskeleton movement for a predetermined number of trajectory cycles (e.g., 1-3). As a result, at step 525, exoskeleton 100 and patient 130 move thorough the modified trajectory cycle the predetermined number of times.”..The Office takes the position that a time point is any point in time that the program is started).
Regarding Claim 21, Zoss continues to teach further comprising: a communicator (therapist/trainer) configured to communicate with a remote operation device 230, wherein the controller 165 is configured to determine the time point at which the perturbation is to be applied based on an operation signal received from the remote operation device (Refer to Paragraph [0033]: Physical therapist 200 uses a control or interface device 230, shown as a laptop in Figure 2 A, to transmit commands to the exoskeleton control system (e.g., controller 165) of exoskeleton 100 to cause exoskeleton 100 to engage in movements, with hip actuator 145 effecting movements about hip joint 150 and knee actuator 155 effecting movements about knee joint 160.”..The Office takes the position that the time point is the time in which the perturbation is applied to the exoskeleton).
Allowable Subject Matter
Claims 5, 8, 10, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Zoss is the closets prior art to the claimed method but fails to teach the claimed method as a whole further comprising wherein the determining the perturbation comprises: determining a strength change and an offset change of the perturbation based on an elapsed time, and wherein the generating of the irregular torque pattern includes generating the irregular torque pattern by applying, to the walking assistance torque pattern, the strength change and the offset change of the perturbation; wherein the detecting comprises: determining a recovery index indicating a degree of recovery from the irregular torque pattern based on sensing information measured by the wearable device, wherein the adjusting adjusts the perturbation associated with the irregular torque pattern, when the recovery index satisfies a set requirement.; wherein the detecting comprises: determining a potential fall index indicating a probability of the user falling based on sensing information measured by the wearable device, wherein the adjusting includes blocking a torque from being supplied to the actuator, when the potential fall index satisfies a set requirement.; and/or wherein the determining of the time point comprises: determining, to be the time point, a time point at which a step count of a user wearing the wearable device reaches a set step count.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/              Primary Examiner, Art Unit 3784